DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/08/2021 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1, 10, 18, and 20 has/have been amended, claim(s) 19 has/have been cancelled, claims 4-9, 11, 12, and 14-17 have been withdrawn, and claim(s) 21 has/have been added. Claims 1-18, 20, and 21 are now pending and have been considered below. 

Response to Amendment
The previous claim, specification, and drawing objections have been withdrawn in light of applicant's arguments and amendments.
The previous 35 USC 101 and 112 rejections are withdrawn in light of applicant's arguments and amendments.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2 and 3, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 2, at line 1, the recitation “the first and second durometers” renders the claim indefinite because it lacks antecedent basis. It is understood that the intent of the language is --the first durometer hardness and the second durometer hardness--.

Allowable Subject Matter
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable  if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “the second adhesive comprises at least two sections; the impact forces comprise a first impact force and a second impact force; a first section of the second adhesive is tunable in response to the first impact force; and a second section of the second adhesive is tunable in response to the second impact force” would overcome the prior art rejection since such a modification wherein a first section of the second adhesive is tunable in response to the first impact force; and a second section of the second adhesive is tunable in response to the second impact force would require modifying the modifier reference which would involve hindsight reconstruction.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akira et al. (JP 2002114542 with Espacenet translation).
As per claim 1, Akira et al. teaches a damping system (energy saving window; paragraph 0001), comprising a component for a structure (figure 1), the component consisting of: a first panel (3) having an outer perimeter (figure 1); a second panel (3’) having an outer perimeter (figure 1); a first adhesive (resin spacer 2; it is understood that the resin is adhesive; paragraph 0038) disposed about the outer perimeter of one of the first panel and the second panel (figure 1), the first adhesive having a first durometer hardness (it is understood that the first adhesive would inherently have a durometer hardness); and a second adhesive (pillar 1; the same material as the resin spacer 2 is used for the material of the pillar 1; paragraph 29) disposed along the outer perimeter of one of the first panel and the second panel (figure 1), the second adhesive being inward of and spatially separated from the first adhesive (figure 1), and having a second durometer (it is understood that the second adhesive would inherently have a durometer hardness); wherein the first and second adhesives secure the first panel to the second panel (figure 1) and dampen impact forces received upon at least one of the first and second panels (it is understood that the first and second adhesives would inherently dampen impact forces received upon at least one of the first and second panels).  
As per claim 10, Akira et al. teaches the impact forces are at least one of a sound wave, an electromagnetic wave, a seismic wave, a change in temperature, a change in 
As per claim 13, Akira et al. teaches the first panel is a window frame (since the glazing panel is capable of functioning as a frame, the limitation is met); and the second panel is a window (paragraph 0001).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP 2002114542 with Espacenet translation) in view of Zlatko et al. (EP 0,967,357 A1 with Derwent translation).
As per claim 2, Akira et al. fails to disclose the first and second durometers are not equal.  
 Zlatko et al. teaches a damping system (sealing profile; see Derwent Advantage section), comprising seals (11/3) having first and second durometers that are not equal (The sealing part has an outer sealing bulge 11 of a material with lesser hardness than the remainder of the sealing profile; Derwent Novelty section).  

As per claim 3, Akira et al. as modified in view of Zlatko et al. teaches the first and second durometers are each independently in the range of 10 to 90 on the Shore A scale (The Shore - A - hardness of the basic part and the inner sealing lip is particularly 60 and that of the outer sealing bulge is below 45; Derwent Description section of Zlatko et al.).

Claim(s) 18 and 21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP 2002114542 with Espacenet translation) in view of Staton et al. (U.S. Patent No. 9,759,286).
As per claim 18, Akira et al. teaches a damping system (energy saving window; paragraph 0001), comprising a component for a structure (figure 1), the component consisting of: a first panel (3) having an outer perimeter (figure 1); a second panel (3’) having an outer perimeter (figure 1); a first adhesive (resin spacer 2; it is understood that the resin is adhesive; paragraph 0038) disposed about the outer perimeter of the first panel (figure 1), the first adhesive having a first durometer hardness (it is understood that the first adhesive would inherently have a durometer hardness); and a second adhesive (pillar 1; the same material as the resin spacer 2 is used for the material of the pillar 1; paragraph 29) disposed along the outer perimeter of the second 
Akira et al. fails to disclose a sensor disposed at one of the first panel and the second panel; the sensor detects the strength of the impact forces received upon the component; and the second durometer hardness of the second adhesive is tunable in response to the detected strength of the impact force.  
Staton et al. discloses adhesive damping systems (abstract) including a sensor (abstract) disposed at one of the first panel and the second panel (in the combination, it is understood that the sensor of Staton et al. would be used at one of the first panel and the second panel of Akira et al.); the sensor detects the strength of an impact received upon the component (it is understood that since the sensor detects disruption due to an applied force; abstract; it would be capable of detecting the strength of an impact received upon the component); and the second durometer of the second adhesive is tunable in response to the detected strength of the impact force (the system has the ability to tune and detune the damping at the adhesive in response to a frequency of an applied energy i.e. impact force; col. 9, line 60 to col. 10 line 5).
Therefore, from the teaching of Staton et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to 
As per claim 21, Akira et al. fails to disclose a sensor, wherein the sensor is operably coupled to the component and is configured to detect the strength of the impact forces received upon the component.
Staton et al. discloses adhesive damping systems (abstract) including a sensor (abstract) wherein the sensor is operably coupled to the component (in the combination, it is understood that the sensor of Staton et al. would be operably coupled to the component of Akira et al.) and is configured to detect the strength of the impact forces received upon the component (since the sensor detects disruption due to an applied force; abstract; it would be capable of detecting the strength of an impact received upon the component).
Therefore, from the teaching of Staton et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the panel assembly of Akira et al. to include a sensor, wherein the sensor is operably coupled to the component and is configured to detect the strength of the impact forces received upon the component, as taught by Staton et al., in order to 

Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant provides the argument that “while resin spacer is held into place between two panels with an adhesive, the resin spacer itself is something else, such as butyl rubber or silicone kneaded with silica gel, sintered silica, activated carbon, activated alumina, anhydrous calcium sulfate, zeolite…”. However, Akira et al. further discloses the spacer may be a “silicone-based adhesive” (paragraph 46). While Akira et al. discloses multiple different options of materials used to adhere the panels together, one of ordinary skill in the art would know that adhesives are not limited to being made of a single pure material, an adhesive may also be made from multiple materials or a composite material.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633